UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-5012



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


CHRISTOPHER FITZGERALD SOUTHERN,

                                               Defendant - Appellant.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CR-05-61)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant.    Clifton Thomas Barrett; Angela
Hewlett Miller, Assistant United States Attorneys, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Christopher F. Southern appeals his 320-month sentence

resulting from his guilty plea for interference with commerce by

attempted robbery, 18 U.S.C. § 1951 (2000), discharging a firearm

during attempted robbery, 18 U.S.C. § 924(c)(1)(A)(iii) (2000), and

carjacking, 18 U.S.C. § 2119 (2000). Southern’s attorney has filed

a brief in accordance with Anders v. California, 386 U.S. 738

(1967), certifying there are no meritorious issues for appeal, but

raising the issue of whether Southern’s sentence was unduly harsh.

Finding no reversible error, we affirm.

        After the Supreme Court’s decision in United States v. Booker,

543 U.S. 220 (2005), a sentencing court is no longer bound by the

range    prescribed       by   the    Sentencing    Guidelines.          See   United

States v. Hughes, 401 F.3d 540, 546 (4th Cir. 2005).                     However, in

determining a sentence post-Booker, sentencing courts are still

required to calculate and consider the guideline range as well as

the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000 & Supp.

2005).      Id.     As stated in Hughes, this Court will affirm a

post-Booker sentence if it is both reasonable and within the

statutorily prescribed range.               Id. at 546-47.    Further, this court

has     stated     that    “while      we     believe   that      the    appropriate

circumstances for imposing a sentence outside the guideline range

will depend on the facts of individual cases, we have no reason to

doubt    that     most    sentences    will     continue     to   fall   within   the


                                        - 2 -
applicable guideline range.” United States v. White, 405 F.3d 208,

219 (4th Cir.), cert. denied, 126 S. Ct. 668 (2005).                 Indeed, “a

sentence imposed ‘within the properly calculated Guidelines range

. . . is presumptively reasonable.’”           United States v. Green, 436

F.3d 449, 456-57 (4th Cir. 2006) (quoting United States v. Newsom,

428 F.3d 685, 687 (7th Cir. 2005), cert. denied,                S. Ct.     , 74

U.S.L.W. 3486 (U.S. Feb. 27, 2006) (No. 05-8986)).

            We find that the district court properly calculated the

guideline    range      and   appropriately   treated    the   guidelines     as

advisory.   The court sentenced Southern only after considering and

examining the factors set forth in § 3553(a).                  The court also

clearly noted that it found the guidelines, though advisory, “an

adequate basis to provide a sufficient and just punishment but not

greater than necessary to punish the Defendant in this case for his

conduct.”    Based on these factors, and because the court sentenced

Southern within the applicable guideline range and the statutory

maximum,    we   find    that   Southern’s    sentence   of    320   months   of

imprisonment is reasonable.

            Pursuant to Anders, we have examined the entire record

and considered Southern’s pro se supplemental brief and find no

meritorious issues for appeal.         Accordingly, we affirm Southern’s

convictions and sentence.        This court requires that counsel inform

his client, in writing, of his right to petition the Supreme Court

of the United States for further review. Accordingly, we also deny


                                     - 3 -
counsel’s motion to withdraw as counsel.    If the client requests

that a petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may renew his motion for leave to

withdraw from representation.   Counsel’s motion must state that a

copy thereof was served on the client.      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                                - 4 -